 



Exhibit 10(nn)
CenterPoint Energy, Inc.
Summary of Named Executive Officer Compensation
     The following is a summary of compensation paid to the named executive
officers of CenterPoint Energy, Inc. (the “Company”). For additional information
regarding the compensation of the named executive officers, please read the
definitive proxy statement relating to the Company’s 2007 annual meeting of
shareholders to be filed pursuant to Regulation 14A and the Company’s Current
Report on Form 8-K referenced below.
     Base Salary. The following table sets forth the annual base salary of the
Company’s named executive officers effective April 1, 2007:

          Name and Position   2006 Base Salary
 
       
David M. McClanahan
President and Chief Executive Officer
  $ 1,030,000  
 
       
Gary L. Whitlock
Executive Vice President
and Chief Financial Officer
  $ 475,000  
 
       
Scott E. Rozzell
Executive Vice President, General
Counsel and Corporate Secretary
  $ 445,000  
 
       
Thomas R. Standish
Senior Vice President and Group
President — Regulated Operations
  $ 421,000  
 
       
Byron R. Kelley
Senior Vice President and Group
President,
CenterPoint Energy Pipelines and Field Services
  $ 372,000  

     Short-Term Incentive Compensation Plan. Annual bonuses are paid to the
Company’s named executive officers pursuant to the Company’s short-term
incentive compensation plan, which provides for cash bonuses based on the
achievement of certain performance objectives approved in accordance with the
terms of the plan at the commencement of the year. Information regarding
performance goals for the named executive officers for 2007 is contained in the
Company’s Current Report on Form 8-K dated February 21, 2007.
     Long-Term Incentive Compensation. Under the Company’s long-term incentive
plan, the Company’s named executive officers may receive grants of (i) stock
option awards, (ii) performance share awards, (iii) performance unit awards
and/or (iv) stock awards. The forms of the award agreements pursuant to the
Company’s long-term incentive plan are contained in the Company’s Current Report
on Form 8-K dated February 21, 2007.

